Citation Nr: 1519345	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Computation of countable income for purposes of continued receipt of death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967, including service in Vietnam. The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2009, the case was remanded to the agency of original jurisdiction for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an initial January 2008 decision, the RO indicated that it had approved the appellant's death pension claim.  She was awarded $624 per month in pension benefits effective December 1, 2007.   However, for the period beginning December 1, 2008, the RO found that her total projected annual income of $8196 exceeded the applicable MAPR.  Thus, the RO determined she was not entitled to receive any monthly death pension benefit effective December 1, 2008.  

The appellant perfected an appeal of this latter finding through submission of a December 2008 VA Form 9.  On this form she indicated that she no longer had monthly earnings that would result in an annual income of $8196.  Instead, she noted that for the next 12 months she would only be earning $508 per month resulting in annual income of $6096.  Subsequently, in the June 2009 remand, the Board noted the RO had not readjudicated the appellant's claim in light of the revised income report and that a remand was required for this purpose.  The Board also indicated that on remand, the RO should invite the appellant to report any unreimbursed medical expenses.

In February 2009, after the appellant perfected her appeal to the Board but prior to the June 2009 remand, the VA pension center in St. Paul, Minnesota, determined that the appellant was entitled to non-service connected pension for the period in question (i.e. beginning December 1, 2008).  She was found to be entitled to receive $169 for the month of December 2008 and $153 per month beginning January 1, 2009.  Following this, the appellant continued to receive monthly pension for a number of years.  However, in early 2014, the St. Paul pension center received income verification match information indicating that the appellant had actually made significant more in annual income than what she had reported.  Consequently, effective January 1, 2008, the appellant's pension award was terminated; effective January 1, 2009, the appellant's pension award was reinstated at a rate of $30 per month; and effective January 1, 2010, the appellant's pension award was again terminated.  Subsequently, in an October 2014 supplemental statement of the case, the RO found that "computation of the appellant's income from December 1, 2007 to December 1, 2008 remains correct."  The RO noted that the appellant had reported $300 in unreimbursed medical expenses but had not itemized these expenses and that consequently, no change in the appellant's countable income for pension purposes was warranted.  

It is clear that the RO was not aware of the actions of the St. Paul VA pension center when it issued the October 2014 supplemental statement of the case.  There is also no indication that the appellant has withdrawn her appeal.  Consequently, as the pension center actions are directly pertinent to the question of whether the appellant's countable income for continued pension eligibility purposes was appropriately calculated, a remand is necessary in order for the RO/AOJ to review the determination made by the St. Paul pension center, along with any other pertinent evidence added to the record, and to issue an updated supplemental statement of the case.  
Accordingly, the case is REMANDED for the following action:

1.  Review all of the actions of the St. Paul pension center pertaining to the appellant's pension eligibility and countable income for pension purposes for the time frame from January 1, 2008 to January 1, 2010.  (A significant portion of this material is currently located in the Virtual VA portion of the appellant's claims file).  Also, review any other pertinent evidence contained in the claims file pertaining to the appellant's countable income for pension purposes for this time frame.

2.  Allow the appellant an opportunity to submit additional information pertinent to her appeal, including any additional information pertaining to medical expenses incurred for the time frame from January 1, 2008 to December 31, 2009.  

3.  Readjudicate the appellant's appeal pertaining to whether VA's computation of countable income for pension purposes was accurate for the time frame from January 1, 2008 to December 31, 2009 through issuance of an updated supplemental statement of the case (SSOC).  The SSOC should include an explanation of the maximum annual pension rates (MAPRs) effective December 1, 2007, December 1, 2008 and December 1, 2009, along with an explanation of the amount of the appellant's countable income for pension purposes for 2008 and 2009, including the amount of any reported unreimbursed medical expenses.  The AOJ should then provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.        

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


